DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
In light of Applicants arguments concerning the restriction requirement of 7/9/2021, the restriction is withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-4, 6, 12, 13-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims will be examined as best understood. 
Claim 2-4, 13, 18 recite the term “target transition location”. Not clear from the specification what is the transition location. Is this where laminar flow transitions to turbulent flow? Is this where a shock is located on the wing due to flow over the wing? Paragraph [002] [003] [0015] recite “target transition location” but do not expressly mention what the term represents.  

Claim 12 recites “a vertical surface of a wing”. Not clear is this is the same wing as recited prior in claim 1. Is this a vertical stabilizer? 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-3, 5, 6, 11 rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Barbara (20090090814).
In regards to claim 1, Barbara discloses a method of enhancing operation of an aircraft, the method comprising: 

creating a turbulent boundary layer when the airflow is downstream of the fixed- location trip device (Fig. 1 ref. EFT “turbulent state”), 
wherein the laminar boundary layer extends for a first length (Fig. 1 EFT extends over surface, ref. 2, of wing) and the turbulent boundary layer extends for a second length (Fig. 1 EFL extends over surface, ref. 2, of wing), 
wherein the fixed-location trip 10device (ref. 8) is at a trip device location (location of ref. 8 seen in Fig. 1) that is aft of the laminar boundary layer (ref. 8 aft of ref. EFL, location similar to that found in figure 3 of the instant application), 
such that the trip device location enables laminar flow for the first length to increase aerodynamic efficiency and enables turbulent flow for the second length to decrease loads on the wing (as seen in Fig. 1, laminar flow in first length, turbulent flow is seen in in second length after ref. 8, the trip device), thereby providing a fixed aft limit on a transition from laminar boundary layer to turbulent boundary layer (Barbara, ref. 8 in a fixed position, as seen in Fig. 1, provides fixed limit of transition from laminar to turbulent).

In regards to claim 2, Barbara discloses the method as recited in claim 1, wherein the trip device location is aft of a target transition location (Fig. 1 ref. 8, aft of EFL transition to EFT). 

In regards to claim 3, Barbara discloses the method as recited in claim 1, wherein the trip device location is at a target 20transition location (as seen in Fig. 1 location for ref. 8).

In regards to claim 5, Barbara discloses the method as recited in claim 1 further comprising: reducing shock movement on the wing wherein the fixed-location trip device reduces downstream movement of the transition and an associated movement of shock location on the wing during transonic airflow (Barbara discloses similar actions of laminar flow on the wing encountering ref. 8, trip device, creating turbulent flow on the wing downstream of the device, accordingly the flow reducing shock movement on the wing and reducing downstream movement of the transition and an associated movement of shock location on the wing during transonic airflow).

In regards to claim 6, Barbara discloses the method as recited in claim 1, wherein the trip device location decreases variation of aerodynamic forces between flight conditions (Barbara discloses similar actions of laminar flow on the wing encountering ref. 8, trip device, creating turbulent flow on the wing downstream of the device, accordingly the flow decreases variation of aerodynamic forces between flight conditions).  

In regards to claim 11, Barbara discloses the method as recited in claim 1, wherein the fixed-location trip device is along on an upper surface of the wing (Barbara as seen in Fig. 1).  

In regards to claim 12, Barbara discloses the method as recited in claim 1 wherein, the fixed-location trip device is along 25either side of a vertical surface of a wing (Barbara [0015] discloses “both on the top face and on the bottom face”).


Claim 13, 14, 16, 17, 18, 20, 21 rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wood (9463870).
In regards to claim 13, Wood discloses a method of manufacturing a wing comprising: 
identifying a first target transition location along a chordwise direction of an airfoil surface under cruise condition (Figs. 2, 3-5 location of ref. 3 along span of ref. 1 accordingly in a target location); 
predicting a plurality of target transition locations under a plurality of design 5conditions (C1:28 “the chord-wise position of such bumps is dictated by the expected position of the shock 4” accordingly predicting/expected the target transition location); 
identifying a most-downstream target transition location from the plurality of target transition locations (Figs. 2, 3-5 location of ref. 3 along span of ref. 1), such that a shock occurrence is downstream of the identified most-downstream target transition location along a chord of the airfoil surface (Figs. 2, 3-5 location of ref. 4 along span of ref. 1, downstream of ref. 3); and 
incorporating a trip device along a spanwise direction of the wing at a selected 10length aft of the most-downstream target transition location (Figs. 2, 3-5 location/placement of ref. 3 along span of ref. 1).  

In regards to claim 14, Wood discloses the method as recited in claim 13, wherein a trip device location decreases variation of aerodynamic forces between flight conditions (Wood discloses similar actions of laminar flow on the wing encountering ref. 3, trip device, creating turbulent flow on the wing downstream of the device, accordingly decreases variation of aerodynamic forces between flight conditions).  

In regards to claim 16 Wood discloses the method as recited in claim 13, wherein the trip device is a plurality of discrete elements (Wood as seen in Figs. 2, 3, 4, 5 ref. 3).  

In regards to claim 17, Wood discloses the method as recited in claim 13 wherein, a trip device dimension and a trip device location vary along the spanwise direction of the wing (Wood Fig. 5 ref. 3 dimension varies, location of ref. 3 varies along wingspan).

In regards to claim 18, Wood discloses an aircraft wing comprising:  
25a trip device (as seen in Fig. 6, ref. 3 in Figs. 2, 4, 5)  along a span of the wing (wingspan seen in Figs. 2, 4, 5) , 
wherein a trip device location is aft of a target transition location (Fig. 3 ref. 3 aft of ref. 4, location similar to that disclosed in figure 3 of the instant application) along a chord of an airfoil of the wing (chord wise view seen at least in Fig. 3), 
wherein the trip device prevents downstream movement of transition from laminar flow to turbulent flow and 18-3791-US-NPBNGCP159US16associated movement of a shock location on the wing (as seen in at least in Fig. 2 ref. 4 is held at location on wingspan), and 
wherein the trip device location on the airfoil of the wing varies along the span of the wing (as seen in Figs. 2 and 5 ref refs. 3).

In regards to claim 20, Wood discloses the aircraft wing as recited in claim 18 wherein, the trip device is a plurality of discrete elements along the span of the wing (Wood as seen in Figs 2, 4, 5 for ref. 3).  

In regards to claim 1021, Wood discloses the aircraft wing as recited in claim 18 wherein, the trip device location on an airfoil of the wing varies along the span of the wing (Wood best seen Fig. 5 for ref. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 8 rejected under 35 U.S.C. 103 as being unpatentable over Barbara in view of Bogue (20060060720).
In regards to claim 7, Barbara discloses the method as recited in claim 1, but does not expressly disclose as taught by Bogue: wherein the fixed-location trip device is a 10continuous trip strip along the span of the wing (Fig. 4B ref. 430b continuous along span of wing ref. 410).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Barbara with Bogue by providing the fixed-location trip device is a 10continuous trip strip along the span of the wing in order to provide thermal exchanges over sections of the wing where deicing is used to increase thermal exchanges of the deicing system and the wing surface.

In regards to claim 8, Barbara discloses the method as recited in claim 1, but does not expressly disclose as taught by Bogue: wherein the fixed-location trip device is a plurality of discrete elements along the span of the wing (Fig. 4A elements ref. 430a).
It would have been obvious to one of ordinary skill in the art a the time of the invention to modify Barbara with Bogue by providing the fixed-location trip device is a plurality of discrete elements along the span of the wing in order to be able to decrease the amount of drag over the wingspan.

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Barbara in view of Wood (9334045).
In regards to claim 9, Barbara discloses the method as recited in claim 1, while Barbara suggests varying the dimension of ref. 8, [0034], “It will readily be understood that the width l of the band 8, the distance D of the latter from the partition 3, as well as the granulometry of said rough band, are parameters that make it possible to finely adjust the action of said band on the flow EF,” Barbara does not expressly disclose as taught by Wood: wherein trip device dimension varies along the span of the wing (Wood teaches varying the dimension of a trip device, ref. 3, Fig. 5 dimension of ref. 3 varies along span pf ref. 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Barbara with Wood by providing the trip device dimension varies along the span of the wing in order to provide greater or lesser turbulence over a span of the wing where deicing is used to increase thermal exchanges of the deicing system and the wing surface. 

Claim 4, 10 rejected under 35 U.S.C. 103 as being unpatentable over Barbara in view of Wood (9463870).
In regards to claim 4, Barbara discloses the method as recited in claim 1, but does not expressly disclose as taught by Wood: wherein the trip device location is upstream of a target transition location (Fig. 5 refs. 3, upstream of ref. 4).
It would have been obvious to one of ordinary skill in the art a the time of the invention to modify Barbara with Wood by providing the trip device location is upstream of a target transition location in order to provide greater or lesser turbulence over a span of the wing where icing is known to occur or not occur. 

In regards to claim 10, Barbara discloses the method as recited in claim 1, but does not expressly disclose as taught by Wood: wherein the trip device location on an airfoil of the wing varies along the span of the wing (Fig. 5 ref. 3 at varied locations along wingspan).
It would have been obvious to one of ordinary skill in the art a the time of the invention to modify Barbara with Wood by providing the trip device location on an airfoil of the wing varies along the span of the wing in order to provide greater or lesser turbulence over a span of the wing optimize thermal transfer of the deicing system to avoid damage to wing. 

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Barbara in view of Stefes et al (20170096214).
In regards to claim 12, Barbara discloses the method as recited in claim 1 but dose not expressly disclose as taught by Stefes: wherein, the fixed-location trip device is along 25either side of a vertical surface of a wing (Fig. 3 refs. 1, trip device located on vertical wing/stabilizer).
It would have been obvious to one of ordinary skill in the art a the time of the invention to modify Barbara with Wood by providing the fixed-location trip device is along 25either side of a vertical surface of a wing in order to reduce drag on the wing surface and reduce heating from the deicing system of Barbara.

Claim 15, 19 rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Bogue (20060060720).
In regards to claim 1515, Wood discloses the method as recited in claim 13, but does not expressly disclose as taught by Bogue: wherein the trip device is a continuous trip strip (Fig. 4B ref. 430b continuous along span of wing ref. 410).
It would have been obvious to one of ordinary skill in the art a the time of the invention to modify Wood with Bogue by providing the fixed-location trip device is a 10continuous trip strip along the span of the wing in order to provide coverage over the grater length of the wingspan.

In regards to claim 19, Wood discloses the aircraft wing as recited in claim 18, but does not expressly disclose as taught by Bogue: wherein the trip device is a continuous 5trip strip along the span of the wing (Fig. 4B ref. 430b continuous along span of wing ref. 410).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wood with Bogue by providing the fixed-location trip device is a 10continuous trip strip along the span of the wing in order to provide coverage over the greater length of the wingspan.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure cited on PTO 892. The cited references display airflow over a wing with different devices such as bumps or tabs to bring about flow separation and turbulent flow.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642